DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
An RCE was filed on August 29, 2022 re-opening prosecution.
In an Amendment filed on July 5, 2022, claims 1 and 2 were amended.
Claims 1-4, 6, and 7 are currently pending and under examination, of which claim 1 is an independent claim. 

Response to Amendment
The Amendment to Non-Final Office Action, filed on July 5, 2018, is fully responsive.
Applicant’s amendments to the claims have overcome the objections previously set forth.

Response to Arguments
The arguments presented in the Amendment addressing the amended recitations of the independent claim 1 have been considered but are moot because the arguments do not apply to the new cited references being used in the current rejections. Dependent claims 2-4 and 6-7 depend directly, or indirectly, from independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Patent Publication No. 2016/0047565 A1) (“Robinson”) in view of Tiwari et al. (US Patent Publication No. 2018/0121571 A1) (“Tiwari”), and further in view of Goodman et al. (US Patent Publication No. 2021/0088241 A1) (“Goodman”).
Regarding independent claim 1, Robinson teaches:
A controller comprising: a processor; and a memory connected to the processor, the memory stores: Robinson: Paragraph [0006] (“In another aspect, a system for automation control for personalized ambient temperature management is disclosed. The system may include a control device configured to communicatively couple to a first set of one or more sensors, a second set of one or more sensors, and one or more components of a home. The control device may include one or more processors and memory communicatively coupled with and readable by the one or more processors and having stored therein processor-readable instructions…”)
…
user registration information comprising first identification information and positional information, the first identification information indicating a user, the user having potential to be in the room, the positional information indicating a predetermined position, among a plurality of different selectable floor plan positions in the room, designated in advance as occupied by the user when the user is in the room; Robinson: Paragraph [0049] (“User profiles 257 may include stored user preferences. User profiles 257 may include profiles for multiple users or may include a single profile for the system 100 in general…In some embodiments, user profiles 357 may include preferences for customized ambient temperature control disclosed herein. The preferences could include customized temperature settings, such as one or more preferred temperatures linked with the particular user, temperature adjustments for certain scenarios such as an individual coming in from outdoors, an individual sitting, sleeping, other recent activity levels (e.g., person has been exercising) and/or physiological metrics (e.g., heart rate) known from one or more activity monitors and/or physiological sensors, an individual having just got out of the shower (e.g., known or assumed from person's location, … temperature adjustments contingent on outdoor temperature, and/or the like. The preferences could include precedence information that identifies which user profile should take precedence over one or more other user profiles (e.g., when multiple individuals are detected to be present in a particular location/room/zone, ...”) Robinson: Paragraph [0068] (“…sensor input may be analyzed to determine whether an individual is sitting, sleeping, reclining, exercising, standing, and/or the like. Further, certain embodiments may determine that the occupant is proximate to one or more sources of heat or cold... In some embodiments, it may be determined whether an individual is proximate to one or more air vents. A set of embodiments may include determining whether an individual is proximate to another source of heat or cool air (e.g., windows, doors, lights, appliances, and/or the like). Distance between the individual and an air vent may be estimated with certain embodiments. In some embodiments may determine whether an individual is within a certain distance range, based on one or more distance thresholds, with respect to an air vent.”) [The user profile reads on “user registration information”.  The profile of each of the multiple users to be in a location, room, or zone reads on “first identification information…indicating a user, the user having potential to be in the room”.  The location of the user and/or proximate to another source of heat or cool air and/or distance of the user to an air vent in a location, room or zone based on preferences for customized ambient temperature control reads on “positional information …indicating a predetermined position, among a plurality of different selectable floor plan positions in the room, designated in advance as occupied by the user when the user is in the room”.]
wherein the processor is configured to periodically acquire, from a user terminal adapted to be carried by the user, user information comprising second identification information and target temperature information, the second identification information indicating the user using the user terminal; and Robinson: Paragraph [0064] (“As indicated by block 406, in some embodiments, one or more occupants may be uniquely identified…In some embodiments, an occupant may be identified based on a mobile communication device on or about the person.”) Robinson: Paragraph [0040] (“The configuration data may define how the sensor data is collected, how often, what periods of time, what accuracy is required, and other characteristics.”) Robinson: Paragraph [0065] (“As indicated by block 408, preferences may be identified for the occupant…As disclosed herein, one or more user profiles may be processed to identify preferences for customized ambient temperature control. The preferences could include customized temperature settings, such as one or more preferred temperatures linked with the particular user, temperature adjustments for certain scenarios.”) Robinson: Paragraph [0066] (“As indicated by block 410, an individual state of an occupant may be determined. In some embodiments, sensor input may be analyzed to determine whether the individual has remained indoors for one or more thresholds of time, or more specifically in a particular zone for one or more thresholds of time.”) Robinson: Paragraph [0067] (“In some embodiments, sensor input may be analyzed to determine whether an individual has recently come indoors. For example, the sensor input could include input from a door opening/closing detector. In some embodiments, the system could be implemented in conjunction with a home security system which could include door detectors, movement detectors, and window detectors, any one or combination of which could be used to provide sensor input. In some embodiments, smartphone/mobile phone location detection discussed herein may be used to facilitate determination of whether an individual has recently come indoors. In some embodiments, a motion and/or light detection sensor, camera, and/or the like may be configured to capture instances of ingress.”) [The identification information of the occupant based on the mobile communication device reads on “periodically acquire, from a user terminal adapted to be carried by the user, user information…indicating the user using the information”.  The identified preferences for customized ambient temperature control reads on “target temperature information”.]
determine, responsive to acquiring the user information on the user, that the user using the user terminal is staying in the room; Robinson: Paragraphs [0064], [0066], and [0067] [As described above.] [The user remaining indoors or in a particular zone for one or more thresholds of time reads on “the user using the user terminal is staying in the room”.]
control, when the user using the user terminal is determined to be in the room, the air conditioner such that the temperature approaches a target temperature indicated in the target temperature information acquired from the user terminal,… Robinson: Paragraph [0043] (“As another example, in some embodiments, a service provider or other data source may facilitate locating a user of a mobile communication device, …to identify a location of the mobile communication device and/or that the user is currently using the mobile communication device.”) Robinson: Paragraph [0049] [As described above.] [The temperature control to preferred temperatures linked to the particular user in response to the user coming in from outdoors reads on “control, when the user using the user terminal is determined to be in the room, the air conditioner such that the temperature approaches a target temperature indicated in the target temperature information”.]  
Robinson does not expressly teach that “floor map information indicating a position, among a plurality of sensor terminal installation positions in a room, of each of a plurality of sensor terminals installed in the room, the room being air-conditioned by an air conditioner”.  However, Tiwari describes an installation map is generated of locations for components corresponding to the user requirements. The placement of components is displayed on the floor plan based on specifications of the components and the user requirements. Tiwari teaches:
…floor map information indicating a position, among a plurality of sensor terminal installation positions in a room, of each of a plurality of sensor terminals installed in the room, the room being air-conditioned by an air conditioner; and… Tiwari: Paragraph [0091] (“The deployment plan includes a floor plan (i.e. a geometric representation of the building) with selected components positioned at their planned mounting locations, configuration for selected components. The selected components can include, motion sensors, … image sensors, video or infra-red cameras, … moisture detectors, humidity sensors, …temperature sensors,…”) Tiwari: Paragraph [0104] (“The room details could include, but are not limited to, thermostats, HVAC ducts, light sources, smoke alarms, CO2 sensors, .... The mapping module automatically recognizes these features as room details and incorporates the room details into the floor plan.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Robinson and Tiwari before them, for floor map information indicating a position, among a plurality of sensor terminal installation positions in a room, of each of a plurality of sensor terminals installed in the room, the room being air-conditioned by an air conditioner as taught in Tiwari because the references are in the same field of endeavor as the claimed invention and they are focused on environmental control management.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it improve the performance of the sensors by optimally positioning and orienting the sensors for best detection and sensing. Tiwari Paragraph [0118]
Robinson and Tiwari do not expressly teach that “the temperature being detected by one of the sensor terminals at a position closest to the user in the room as indicated by the positional information previously stored in the stored user registration information and the position of the sensor terminal indicated in the floor map information; and control the air conditioner, responsive to determining that the user using the user terminal is not in the room, such that a temperature acquired from one or more of the plurality of sensor terminals designated in advance approaches a default value previously set”.  However, Goodman describes control of an HVAC system associated with a property using a disaggregated thermostat that obtains data indicating environmental conditions at various locations within the property and location information that indicates likely locations of users within the property. Goodman teaches:
…the temperature being detected by one of the sensor terminals at a position closest to the user in the room as indicated by the positional information previously stored in the stored user registration information and the position of the sensor terminal indicated in the floor map information; and Goodman: Paragraph [0017] and FIG. 1B (“The disaggregated thermostat 110 is associated with sensors 130a-130e that are each configured to detect the condition of one or more environmental parameters. For example, each sensor 130a-130e may be a temperature sensor that can determine the temperature at a particular location of the property 100. The disaggregated thermostat 110 may also be associated with sensors that are capable of determining conditions indicative of users being present in a particular location within the property.”)  Goodman: Paragraph [0036] (“The control application server 260 can store data, e.g., activity, environmental, … data, received from the thermostat control unit 210, the mobile devices 240, 250, …and can perform analysis of the stored data. Based on the analysis, the control application server 260 can communicate with and control aspects of the thermostat control unit 210.”) Goodman: Paragraph [0047] (“In some examples, activity data comprises data indicating the activity of users within a property …”) Goodman: Paragraph [0097] (“…one or more users of the property 400 that indicates rooms or zones of the property 400 that are frequently occupied by users of the property 400 at particular times of day. Based on determining that one or more users are within, near, or are approaching the property 400 at a particular time of day, the disaggregated thermostat 410 can identify one or more rooms or zones of the property 400 that are frequently occupied at that time. The disaggregated thermostat 410 can determine the condition of one or more environmental parameters within the identified rooms or zones, and can control one or more HVAC system components to adjust the condition of the one or more environmental parameters towards the preferences indicated by the “comfort” setting.”) [The zone of the property frequently occupied reads on “the positional information previously stored”. The thermostat determining the condition within the identified rooms or zones reads on “temperature being detected by one or more sensor terminals at a position near the user in the room as indicated by the position information previously stored”.  The identified rooms or zones reads on “indicated in the floor map information”. The stored activity data of the users reads on “stored user registration information”. The temperature sensor determining the temperature at the particular location based on the sensor distribution shown in FIG. 1B reads on “the position of the sensor terminal indicated in the floor map information”.] 
control the air conditioner, responsive to determining that the user using the user terminal is not in the room, such that a temperature acquired from one or more of the plurality of sensor terminals designated in advance approaches a default value previously set. Goodman: Paragraph [0017] [As described above.] Goodman: Paragraph [0033] (“For example, the control application server 260 can receive information from the one or more mobile devices 240, 250 that indicates the locations of the one or more mobile devices 240, 250.”) Goodman: Paragraph [0036] (“The control application server 260 can store data, e.g., activity, environmental, and/or weather data, received from the thermostat control unit 210, the mobile devices 240, 250, and/or the Internet, and can perform analysis of the stored data. Based on the analysis, the control application server 260 can communicate with and control aspects of the thermostat control unit 210.”) Goodman: Paragraph [0057] (“For example, a cold zone of the property associated with the basement of the property and having a temperature before the air conditioner is activated of 64° F. can have a temperature after the air conditioner is activated that is further from the target 70° F. temperature, for example, a cooler temperature of 62° F. Based on the cold zone of the property associated with the basement not being occupied, the system can allow the temperature of the basement to continue to cool below the 70° F. target temperature.”) [Based on the basement not being occupied based on the data from the mobile device reads on “responsive to determining that the user using the user terminal is not in the room”.  Cooling the basement below the 70° F. target temperature reads on “such that a temperature …approaches a default value previously set”. The disaggregated thermostat 110 associated with sensors 130a-130e read on “one or more of the plurality of sensor terminals”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Robinson, Tiwari, and Goodman before them, for the temperature being detected by one of the sensor terminals at a position closest to the user in the room as indicated by the positional information previously stored in the stored user registration information and the position of the sensor terminal indicated in the floor map information; and control the air conditioner, responsive to determining that the user using the user terminal is not in the room, such that a temperature acquired from one or more of the plurality of sensor terminals designated in advance approaches a default value previously set as taught in Goodman, the room being air-conditioned by an air conditioner, because the references are in the same field of endeavor as the claimed invention and they are focused on environmental control management.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would track physical locations of users within the property and physical locations of mobile devices associated with users of the property, and uses the physical location information to automatically set the thermostat associated with the property. Automated thermostat control of Goodman would provide improved user comfort and/or improved energy efficiency. Goodman Paragraph [0012]
Regarding claim 2, this claim incorporates the rejection to claim 1.  Robinson further teaches:
The controller according to claim 1, wherein the processor is further configured to
when a difference between a detected temperature and the target temperature is equal to or greater than a threshold, Robinson: Paragraph [0076] (“As indicated by block 420, changes in the location of the occupant, occupant state, user input, indoor conditions, outdoor conditions, and/or the like may be monitored, and further adjustment may be determined and effected. By way of example, ambient temperature near the occupant may be monitored to ensure progression towards a target temperature. The target temperature could be specified by user preference. In some cases, progression may be monitored to ensure that the target temperature is reached within a minimum amount of time. If the progression is determined to be too slow (e.g., the target temperature is not reached within a particular time period), further adjustment may be made to facilitate reaching of the target temperature. Thus, certain embodiments may allow for escalated adjustments in order to reach a target temperature. For example, a first stage adjustment may correspond to activation of an HVAC system, and a second stage adjustment may correspond to adjustment of air vents to focus heating or cooling on the occupant.”)
control the air conditioner such that the detected temperature becomes the target temperature, Robinson: Paragraph [0073] (“In some situations, a first adjustment may be made for an initial time period after an individual has entered a particular location, and a second adjustment may be made after the individual has remained in a particular location for one or more additional time periods. Thus, certain embodiments may allow for initial adjustments and steady-state adjustments. For example, an individual coming in from the outdoors during summertime may be determined to have need of an initial cooling-off period, requiring activation of air conditioning, a greater degree of activation, lowering of the thermostat setting, focusing of air vents to a particular zone where the individuals is located, and/or the like. In certain scenarios (e.g., where the individual is the only one occupying a home at the time), air vents in the occupied zone could be activated to be fully open, and air vents in the unoccupied zones could be activated to be fully closed in order to focus temperature control toward the occupied zone. Such adjustments could be made when there is more than one occupant (e.g., only closing vents of unoccupied zones, only partially closing vents of an occupied zone, etc.).”) Robinson: Paragraph [0076] [As described above.] [The adjustment of the air conditioner to reach target temperature reads on “control the air conditioner such that the detected temperature becomes the target temperature”.]
the detected temperature being a temperature detected by the sensor terminal at the position closest to the user. Robinson: Paragraph [0040] (“For example, for some applications, sensor analysis may include collecting sensor readings and performing time-based analysis to determine trends. For other applications, sensor analysis may include monitoring sensor readings to determine if a threshold value of one or more sensor readings has been reached.”) Robinson: Paragraphs [0073] and [0076] [As described above.] Robinson: Paragraph [0068] (“In some embodiments, sensor input may be analyzed to determine whether an individual is sitting, sleeping, reclining, exercising, standing, and/or the like. Further, certain embodiments may determine that the occupant is proximate to one or more sources of heat or cold.”)
Regarding claim 4, this claim incorporates the rejection presented in claim 1.  Robinson further teaches:
The controller according to claim 1, wherein the positional information stored by the processor indicates the predetermined position which is predetermined by the user. Robinson: Paragraph [0023] (“In general, people have varying preferences for ambient temperature. Some have preferences for relatively cooler temperatures, some for relatively warmer temperatures. In addition to general personal preferences, personal comfort levels oftentimes change depending on any one or combination of: which room or zone an individual is in; how many individuals are present; where within a particular room or zone an individual is; proximity of an individual to a source of heat or cool air; times of day; outdoor temperatures; whether an individual has recently come indoors; how long an individual has been in a particular room or zone; and/or the like.”) Robinson: Paragraph [0049] (“User profiles 257 may include stored user preferences. … user profiles 357 may include preferences for customized ambient temperature control disclosed herein. The preferences could include customized temperature settings, such as one or more preferred temperatures linked with the particular user, temperature adjustments for certain scenarios such as an individual coming in from outdoors, an individual sitting, sleeping, other recent activity levels (e.g., person has been exercising) and/or … an individual having just got out of the shower (e.g., known or assumed from person's location, a water heater starting to heat up an amount of water beyond a threshold, and/or a flow meter on a water line), an individual cooking (e.g., potentially known from electricity current drawn by a cooking device, gas flow to a gas hob, etc.), …”) [The user preferences stored depending on whether the user is in the kitchen or just getting out of the shower reads on “the positional information stored by the processor indicates the predetermined position which is predetermined by the user”.]
Regarding claim 6, this claim incorporates the rejection presented in claim 1.  Robinson further teaches:
An air conditioning system comprising: the controller according to claim 1; an air conditioner operating in accordance with an instruction from the controller; Robinson: Paragraph [0035] (“Control units may include any number of switches, solenoids, solid state devices and/or the like for controlling HVAC systems, turning on/off electronics, heating elements, cooling elements, appliances, and/or the like.”)
the plurality of sensor terminals installed in the room, Robinson: Paragraph [0034] (“Monitoring and control modules 120, 140 may be coupled to components such as sensors 142, 145. Sensors 142, 145 may include any one or combination of temperature, humidity, sound, proximity, field, electromagnetic, magnetic sensors, cameras, infrared detectors, motion sensors, pressure sensors, smoke sensors, fire sensors, water sensors, and/or the like. In some embodiments, one or more sensors 142, 145 may be part of a television receiver or may be separate but communicatively coupled to a television receiver (via wired and/or wireless communication channel(s)). In some embodiments, one or more sensors 142, 145 may include one or more cameras configured to have a field of view that may detect one or more individuals in proximity to the one or more sensors 142, 145.”) Robinson: Paragraph [0054] (“The system control engine 270 may include an adjustment engine 240 which may be configured to cause one or more HVAC adjustments.”) Robinson: Paragraph [0055] (“Based at least in part on one or more adjustment determinations, the adjustment engine 240 may cause activation of one or more adjustment actions. Such actions may include any one or combination of: activating or deactivating a heating system 282; activating or deactivating a cooling system 284; changing a thermostat setting or other like threshold 286; activating or deactivating another type of ventilation system 288, such as a fan, an attic fan, etc.; adjusting one or more air vents 290; making other adjustments 292 and/or the like.”)
the sensor terminals measuring a temperature and transmitting a measurement value of the temperature to the controller; and Robinson: Paragraphs [0034], [0054], and [0055] [As described above.]
the user terminal receiving an input of the user information from the user and transmitting the user information to the controller. Robinson: Paragraph [0087] (“FIG. 6 is a functional block diagram of a computing device 600, which may correspond to one or more of controllers 170, modules 140, and/or notification interfaces 116, according to certain embodiments of the present disclosure. In some embodiments, the computing device 600 may be mobile computing device…The computing device 600 may be any portable device suitable for sending and receiving information in accordance with embodiments described herein.”) Robinson: Paragraph [0049] (“User profiles 257 may include stored user preferences...In some embodiments, user profiles 357 may include preferences for customized ambient temperature control disclosed herein. The preferences could include customized temperature settings,… temperature adjustments contingent on outdoor temperature, and/or the like…The user profiles 257 may further include user feedback received from the user regarding customizations. The feedback data may be used to refine the customizations for particular individuals and situations.”)
Regarding claim 7, this claim incorporates the rejection presented in claim 6.  Robinson further teaches:
The air conditioning system according to claim 6, wherein the user terminal has a function of receiving an abstract designation of the target temperature by the user. Robinson: Paragraph [0048] (“The adjustment input 202 may include other source input 208, which could correspond to input from one or more other sources 180. As disclosed herein, other source input 208 may include any suitable sensor input or other data source input. Such input could include data from a service provider or private/public data source, such as data regarding local outside temperature, location of a mobile communication device, etc.”) Robinson: Paragraph [0049] (“In some embodiments, a user is permitted to select which user profile of user profiles 257 is active via a user interface. In some embodiments, user profiles 357 may include preferences for customized ambient temperature control disclosed herein…The user profiles 257 may further include user feedback received from the user regarding customizations. The feedback data may be used to refine the customizations for particular individuals and situations.”)  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson, Tiwari, Goodman, and further in view of US Patent Publication No. 2019/0171171 A1 to Verteletskyi et al. (“Verteletskyi”).
Regarding claim 3, this claim incorporates the rejection to claim 1.  Robinson, Tiwari, and Goodman do not expressly teach “generate temperature distribution information on a basis of the second identification information, the floor map information, and the user registration information, and transmit the temperature distribution information to the user terminal, the temperature distribution information representing a state of temperature in the room”.  However, Verteletskyi describes monitoring and controlling a building environment. Verteletskyi teaches:
The controller according to claim 1, wherein the processor is further configured to 
generate temperature distribution information on a basis of the second identification information, the floor map information, and the user registration information, and Verteletskyi: Paragraph [0027] (“The user devices 152 can include or access building control application 154 (e.g., software applications, GUI, etc.) configured to enable the occupants to interact with the control module 102 via their devices. For example, the user devices 152 can include a screen that displays available resources (e.g., office spaces, conference rooms, rental devices or furniture, etc.) or locations thereof, … current environment settings, and/or other information associated with the building 104.”) Verteletskyi: Paragraph [0031] (“…the control module 102 can include the occupant management module 202…”) Verteletskyi: Paragraph [0032] (“Also, the occupant management module 202 can maintain an occupant profile 212 that corresponds to each of the occupants on the allowed occupant list 211.”) Verteletskyi: Paragraph [0033] (“…the occupant profile 212 can include the access set 214 that describes a permission given to the corresponding occupant for accessing and/or controlling one or more features, conditions, or resources associated with the building 104. For example, the building occupants may have different levels of control regarding services, access to resources, and/or environmental conditions in the building 104.”) Verteletskyi: Paragraph [0035] (“The control module 102 (e.g., the occupant management module 202) can track a location history 222 for the corresponding occupant by storing the occupant current location 220 and/or the corresponding zones (described in more detail below) within the building with a time stamp... In other embodiments, the location history 222 can be tracked according to the occupant identification...”) Verteletskyi: Paragraph [0036] (“The building control application 154 can be configured to provide each occupant with an interface to the building control and monitoring system 100. For example, the building control application 154 can include a user application running on the user device 152 that allows interaction between the control module 102, the building subsystems, and/or the building occupant.”) [The current environmental settings of different resources (e.g., office spaces, conference rooms, rental devices or furniture, etc.) or locations thereof reads on “generate temperature distribution information on a basis of the…floor map information”.  The controlling of the environmental conditions by an occupant who is in the allowed occupant list and interacting with the control module 102 through the user device 152 reads on “on a basis of the second identification information”.  The control module 102 tracking location history according to the occupant identification in the allowed occupant list reads on “on a basis of …the user registration information”.  
transmit the temperature distribution information to the user terminal, the temperature distribution information representing a state of temperature in the room.  Verteletskyi: Paragraphs [0027], [0031], [0032], [0035], and [0036] [As described above.] [The interface for each occupant displaying current environmental settings associated with an office space or conference room, for example space 12C as shown in FIG. 4, reads on “transmit the temperature distribution information to the user terminal”.  The temperature information of space 12C reads on “the temperature distribution information representing a state of temperature in the room”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Robinson, Tiwari, Goodman, and Verteletskyi before them, to generate temperature distribution information on a basis of the second identification information, the floor map information, and the user registration information, and transmit the temperature distribution information to the user terminal, the temperature distribution information representing a state of temperature in the room in Joshi and Nair because the references are in the same field of endeavor as the claimed invention and they are focused on environmental control management.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to provide a simplified interface between environmental control subsystems and dynamically adjust the various parameters or settings of the subsystem(s) to meet the real-time needs and demands of the building occupants. Verteletskyi Paragraph [0007]  The combined references would allow full or semi-automatic/autonomous control of multiple occupant-related aspects of a building, such as internal environmental conditions, resource scheduling, resource billing, emergency protocols, etc. Verteletskyi Paragraph [0014]  
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lyon (US Patent Publication No. 2010/0286843 A1) describes systems, devices and methods for generating a virtual mapping of a room are provided. A plurality of racks for housing servers, a plurality of position determining devices and a plurality of temperature sensors can be provided. A computer can be operatively connected to the plurality of position determining devices and the temperature sensors. Each position determining device can be associated with one or more of the temperature sensors. For each of the temperature sensors, position information can be obtained from the position determining device associated with the temperature sensor and the position information used to plot the temperature sensor in a virtual mapping of the room. The virtual mapping can then be used to visually represent a location in the room where a temperature measurement was taken.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117